Exhibit 10.1

THE AMERICAN INSTITUTE OF ARCHITECTS

--------------------------------------------------------------------------------

AIA DOCUMENT A117-1987
Abbreviated Form of Agreement Between
Owner and Contractor
for
CONSTRUCTION PROJECTS OF LIMITED SCOPE
where the basis of payment is the
COST OF THE WORK PLUS A FEE
without a Guaranteed Maximum Price


1987 EDITION

THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES; CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION.

This document includes abbreviated General Conditions and should not be used
with other General Conditions.
It has been approved and endorsed by The Associated General Contractors of
America.

--------------------------------------------------------------------------------


AGREEMENT

made as of the 11th day of May in the year of Two Thousand and Seven.

BETWEEN the Owner:     Roberts Properties Residential, L.P.        450
Northridge Parkway, Suite 302      Atlanta, Georgia 30350           and the
Contractor:   Roberts Properties Construction, Inc.      450 Northridge Parkway,
Suite 301      Atlanta, Georgia 30350           The Project is:   Addison Place
Shops - Building "D"      11705 Jones Bridge Road      Johns Creek, Georgia
30005           The Architect is:   Hiscutt & Associates, Inc.      2550
Northwinds Parkway, Suite 140      Alpharetta, Georgia 30004              Hill
Foley Rossi & Associates (Trash Enclosure)      3525 Mall Boulevard      Duluth,
Georgia 30096  

The Owner and Contractor agree as set forth below.



--------------------------------------------------------------------------------

Copyright 1979, ©1987 by The American Institute of Architects, 1735 New York
Avenue, N.W., Washington, D.C.20006. Portions of this document are derived from
AIA Documents A111, Standard Form of Agreement Between Owner and Contractor
where the basis of payment is the Cost of the Work Plus a Fee, copyright © 1987
and earlier years, and AIA Document A201, General Conditions of the Contract for
Construction, copyright ©1987 and earlier years. Reproduction of the material
herein or substantial quotation of its provisions without written permission of
the AIA violates the copyright laws of the United States and will be subject to
legal prosecution.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ARTICLE 1
THE WORK OF THIS CONTRACT

1.1        The Contractor shall execute the entire Work described in the
Contract Documents, except to the extent specifically indicated in the Contract
Documents to be the responsibility of others, or as follows:

This Contract shall include all labor, materials, tools, equipment, ladders,
lefts, scaffolds, cranes, temporary facilities, supervision and insurance for
construction of a 5,088 square foot, one-story building shell and adjacent trash
dumpster enclosure. The Project is to be construction in accordance with the
Plans and Specifications prepared by Hiscutt Associates, Inc., dated August 28,
2006 and a Trash Dumpster Enclosure as designed by Hill Foley Rossi &
Associates, LLC, dated May 4, 2004 and all applicable OSHA, Federal, State of
Georgia, Fulton County and City of Johns Creek standards specifications, rules
and codes.


ARTICLE 2
RELATIONSHIP OF THE PARTIES

2.1        The Contractor accepts the relationship of trust and confidence
established by this Agreement and covenants with the Owner to cooperate with the
Architect and utilize the Contractor’s best skill and judgment in furthering the
interests of the Owner; to furnish efficient business administration and
supervision; to make best efforts to furnish at all times an adequate supply of
workers and materials; and to perform the Work in the best way and most
expeditious and economical manner consistent with the interests of the Owner.
The Owner agrees to exercise best efforts to enable the Contractor to perform
the Work in the best way and most expeditious manner by furnishing and approving
in timely way information required by the Contractor and making payments to the
Contractor in accordance with the requirements of the Contract Documents.


ARTICLE 3
DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

3.1        The date of commencement is the date from which the Contract Time of
Paragraph 3.2 is measured, and shall be the date of this Agreement, as first
written above, unless a different date is stated below or provision is made for
the date to be fixed in a notice to proceed issued by the Owner.

The Date of Commencement shall be the first day after both parties have signed
the original Agreement or a later date agreed upon by both parties. Contractor
must file a Notice of Commencement per Georgia Law. A recorded copy will be
maintained in the Contractor’s file and on the jobsite.

3.2        The Contractor shall achieve Substantial Completion of the entire
Work not later than 6 months after the Date of Commencement, subject to
adjustment of this Contract Time as provided in the Contract Documents.





--------------------------------------------------------------------------------

AIA DOCUMENT A117• ABBREVIATED COST-PLUS OWNER-CONTRACTOR AGREEMENT • SECOND
EDITION • AIA ®
©1987 • THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N. W.,
WASHINGTON, D.C. 20006

A117-1987        2                   

--------------------------------------------------------------------------------


ARTICLE 4
CONTRACT SUM

4.1        The Owner shall pay the Contractor in current funds for the
Contractor’s performance of the Contract the Contract Sum consisting of the Cost
of the Work as defined in Article 5 and the Contractor’s Fee determined as
follows:

The Contractor shall be paid monthly on a cost basis plus the Contractor’s fee
of 10%. The Contractor shall submit a Construction Contract Draw to the Owner no
later than the 1st of the following month for all expenses incurred in the
preceding month. This Construction Contract Draw shall include a summarized
listing of all expenses; a detailed listing shall be provided upon request and
shall include invoice numbers, dates, supplier or subcontractor identification
and amount due. The 10% Contractor’s Fee shall be billed as a separate line item
on the Construction Contract Draw.


4.2        GUARANTEED MAXIMUM PRICE (IF APPLICABLE)

4.2.1    The sum of the Cost of the Work and the Contractor’s Fee is guaranteed
by the Contractor not to exceed N/A Dollars ($ N/A ), subject to additions and
deductions by Change Order as provided in the Contract Documents. Such maximum
sum is referred to in the Contract Documents as the Guaranteed Maximum Price.
Costs which would cause the Guaranteed Maximum Price to be exceeded shall be
paid by the Contractor without reimbursement by the Owner.

N/A

4.2.2    The Guaranteed Maximum Price is based upon the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:

N/A

4.2.3    The amounts agreed to for unit prices, if any, are:

N/A


ARTICLE 5
COSTS TO BE REIMBURSED

5.1        The term “Cost of the Work” shall mean costs necessarily incurred by
the Contractor in the proper performance of the Work. Such costs shall be at
rates not higher than the standard paid at the place of the Project except with
prior consent of the Owner. The Cost of the Work shall include only the items
set forth in this Article 5.

5.1.1    Wages of construction workers directly employed by the Contractor to
perform the construction of the Work, including welfare, unemployment
compensation, social security and other benefits.

5.1.2    Costs, including transportation, of materials and equipment
incorporated or to be incorporated in the completed construction. All discounts
for cash for prompt payment shall accrue to the Contractor.





--------------------------------------------------------------------------------

AIA DOCUMENT A117• ABBREVIATED COST-PLUS OWNER-CONTRACTOR AGREEMENT • SECOND
EDITION • AIA ®
©1987 • THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N. W.,
WASHINGTON, D.C. 20006

A117-1987        3                   

--------------------------------------------------------------------------------

5.1.3    Payments made by the Contractor to Subcontractors in accordance with
the requirements of the subcontracts. 5.1.4 Costs of all materials, temporary
facilities, equipment and hand tools not customarily owned by the construction
workers, which are provided by the Contractor at the site and fully consumed in
the performance of the Work.

5.1.5    Reasonable rental costs for necessary temporary facilities, machinery,
equipment, and hand tools used at the site of the Work, whether rented from the
Contractor or others. Rates and quantities of equipment rented shall be subject
to the Contractor’s prior approval.

5.1.6    That portion directly attributable to this Contract of premiums for
insurance and bonds.

5.1.7    Losses and expenses not compensated by insurance or otherwise,
sustained by the Contractor in connection with the Work, provided they have
resulted from causes other than the fault or neglect of the Contractor.

5.1.8    Costs of removal of debris from the site.

5.1.9    Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property.

5.1.10  Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.


ARTICLE 6
COSTS NOT TO BE REIMBURSED

6.1        The Cost of Work shall not include:

6.1.1    Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office, with
the exception of the Vice President of Construction and any Project Managers
and/or any Project Superintendents assigned to the Project.

6.1.2    Expenses of the Contractor’s principal office and offices other than
the site office.

6.1.3    Overhead and general expenses, except as may be expressly included in
Article 5.

6.1.4    The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work.

6.1.5    Except as provided in Subparagraph 10.2 of this Agreement, costs due to
the fault or negligence of the Contractor, Subcontractors, anyone directly or
indirectly employed by any of them, or for whose acts any of them may be liable,
including but not limited to, costs for correction of damaged, defective or
nonconforming Work, disposal and replacement of materials and equipment
incorrectly ordered or supplied, and making good damage to property not forming
part of the Work.

6.1.6    Any cost not specifically and expressly described in Article 5.

6.1.7    Costs which would cause the Guaranteed Maximum Price, if any, to be
exceeded.





--------------------------------------------------------------------------------

AIA DOCUMENT A117• ABBREVIATED COST-PLUS OWNER-CONTRACTOR AGREEMENT • SECOND
EDITION • AIA ®
©1987 • THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N. W.,
WASHINGTON, D.C. 20006

A117-1987        4                  

--------------------------------------------------------------------------------


ARTICLE 7
DISCOUNTS, REBATES AND REFUNDS

7.1        Cash discounts obtained on payments made by the Contractor shall
accrue to the Owner if (1) before making the payment, the Contractor included
them in an Application for Payment and received payment therefor from the Owner,
or (2) the Owner has deposited funds with the Contractor with which to make
payments; otherwise, cash discounts shall accrue to the Contractor. Trade
discounts, rebates, refunds and amounts received from sales of surplus
materials, equipment, etc. shall accrue to the Owner, and the Contractor shall
make provisions so that they can be secured.

7.2        Amounts that accrue to the Owner in accordance with the provisions of
Paragraph 7.1 shall be credited to the Owner as a deduction from the Cost of the
Work.


ARTICLE 8
ACCOUNTING RECORDS

8.1        The Contractor shall keep full and detailed accounts and exercise
such controls as may be necessary for proper financial management under this
Contract; the accounting and control systems shall be satisfactory to the Owner.
The Owner and the Owner’s accountants shall be afforded access to Contractor’s
records relating to this Contract. The Contractor shall preserve these records
for a period of seven years after final payment, or for such longer period as
may be required by law.


ARTICLE 9
PROGRESS PAYMENTS

9.1        Based upon Applications for Payment submitted by the Contractor and
Certificates for Payment issued, the Owner shall make progress payments on
account of the Contract Sum to the Contractor as provided in the Contract
Documents. The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month.

9.2        Payments due and unpaid under the Contract shall bear interest from
the date payment is due at the rate stated below, or in the absence thereof, at
the legal rate prevailing from time to time at the place where the Project is
located.

N/A


ARTICLE 10
FINAL PAYMENT

10.1      Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be paid by the Owner to the Contractor when (1) the Contract has been
fully performed by the Contractor except for the Contractor’s responsibility to
correct nonconforming Work and to satisfy other requirements, if any, which
necessarily survive final payment, and (2) a final Certificate for Payment has
been issued.

10.2      If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 5 and not excluded by Article 6 to
correct defective or nonconforming Work, the Owner shall reimburse the
contractor such costs and the Contractor’s Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price, if any. If the Contractor has
participated in savings as provided in Subparagraph 4.2.1, the amount of such
savings shall be recalculated and appropriate credit given to the Owner in
determining the net amount to be paid by the Owner to the Contractor.





--------------------------------------------------------------------------------

AIA DOCUMENT A117• ABBREVIATED COST-PLUS OWNER-CONTRACTOR AGREEMENT • SECOND
EDITION • AIA ®
©1987 • THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N. W.,
WASHINGTON, D.C. 20006

A117-1987        5                   

--------------------------------------------------------------------------------


ARTICLE 11
ENUMERATION OF CONTRACT DOCUMENTS

11.1        The Contract Documents are listed in Article 11 and, except for
Modifications issued after the execution of this Agreement, are enumerated as
follows:

N/A

11.1.1     The Agreement is this executed Abbreviated Form of Agreement between
Owner and Contractor, AIA Document A117, 1987 Edition.

11.1.2.1  The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated - N/A and are as follows:

N/A

11.1.3     The Specifications are those contained in the Project Manual dated as
in Subparagraph 11.1.2, and are as follows:

N/A

11.1.4     The Drawings are listed on the attached: Exhibit "A" - List of
Drawings.

11.1.5     The Addenda, if any, are as follows:                  
                                 N/A

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 11.

11.1.6     Other Documents, if any, forming part of the Contract Documents is as
follows:      N/A

This Agreement is entered as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Owner’s construction inspector for use in the
administration of the Contract, and the remainder to the Owner.

ROBERTS PROPERTIES     ROBERTS PROPERTIES     RESIDENTIAL, L.P.,   CONSTRUCTION,
INC.   a Georgia limited partnership          By: Roberts Realty Investors,
Inc., its sole   /s/ Anthony Shurtz       General Partner   Anthony Shurtz,
Chief Financial Officer       /s/ Charles R. Elliott      Charles R. Elliott,
Chief Financial Officer     





--------------------------------------------------------------------------------

AIA DOCUMENT A117• ABBREVIATED COST-PLUS OWNER-CONTRACTOR AGREEMENT • SECOND
EDITION • AIA ®
©1987 • THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N. W.,
WASHINGTON, D.C. 20006

A117-1987        6                   